Case: 09-41100       Document: 00511184899          Page: 1    Date Filed: 07/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 26, 2010
                                     No. 09-41100
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




THOMAS HAROLD STIGER,

                                                   Petitioner-Appellant,

versus

WARDEN, Federal Correctional Center Medium, Beaumont, Texas,

                                                   Respondent-Appellee.




                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                  No. 1:07-CV-316




Before SMITH, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Thomas Stiger, federal prisoner # 39053-115, appeals the denial of his 28
U.S.C. § 2241 petition challenging a prison disciplinary proceeding in which he

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-41100    Document: 00511184899 Page: 2         Date Filed: 07/26/2010
                                 No. 09-41100

was found guilty of possessing a weapon (i.e, an altered razor blade) and was
disallowed forty days of good-credit time. Stiger argues that he was not afforded
the proper due process protections in connection with the disciplinary proceeding
and that there was insufficient evidence to support the finding that he commit-
ted a disciplinary violation. He also contends that the disciplinary action was
in retaliation for his filing a motion for a temporary restraining order (“TRO”).
      The record demonstrates that Stiger was afforded at least the minimal
procedural requirements to satisfy due process. He specifically was provided
(1) written notice of the charges at least twenty-four hours before the proceed-
ings, (2) an opportunity to call witnesses and present evidence in his defense,
and (3) a written statement by the factfinder of the evidence relied on and the
reasons for the disciplinary action. See Wolff v. McDonnell, 418 U.S. 539, 563-70
(1974). Although Stiger suggests that he was not advised that he could call wit-
nesses, the record belies that assertion, and, in any event, there is no record evi-
dence that Stiger desired to have witnesses testify at the hearing.
      To the extent that Stiger argues that prison officials violated prison regu-
lations by, inter alia, not securing his written signature on particular documents
delineating his rights, he has not alleged a constitutional violation that would
entitle him to habeas relief. See Jackson v. Cain, 864 F.2d 1235, 1251-52 (5th
Cir. 1989). Even if he was not advised of the rights that would be afforded to
him at the disciplinary hearing, he has not established that he was prejudiced
by any purported omission. See Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th
Cir. 1997).
      Stiger also has not demonstrated that there was insufficient evidence that
he committed a disciplinary violation. The disciplinary hearing officer was pre-
sented with an incident report detailing that an officer found an altered razor
blade in a coffee cup in Stiger’s cell; the incident report was accompanied by a
photograph of the blade. Although Stiger disavowed knowledge of it and alleged
that it had been planted in his cell by another inmate or a staff member, the dis-

                                         2
   Case: 09-41100    Document: 00511184899 Page: 3         Date Filed: 07/26/2010
                                 No. 09-41100

ciplinary officer concluded that the incident report was entitled to more weight
than was Stiger’s refutation of the report.
      The written incident report and the supporting photograph were sufficient
to provide some evidence of Stiger’s guilt. See Hudson v. Johnson, 242 F.3d 534,
536-37 (5th Cir. 2001). We need not reconsider the hearing officer’s evaluation
of the credibility of the competing statements or his rejection of Stiger’s theories
concerning the razor blade. See Sup’t, Mass. Corr. Inst., Walpole v. Hill, 472
U.S. 445, 455-56 (1985).
      Finally, Stiger has not shown that the district court wrongly found that he
was not retaliated against for filing a motion for a TRO. Although Stiger was
cited for possessing an altered razor blade within one week of moving for a TRO,
he has not set forth any additional facts to suggest a causal relationship between
his filing of the motion and the initiation of disciplinary proceedings. See Woods
v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995) (42 U.S.C. § 1983 case). Stiger has
presented no direct evidence of the officer’s motive for drafting the incident re-
port and has not alleged facts suggesting that the officer, who was not mentioned
in or implicated by the motion for a TRO, was in any way prompted to initiate
disciplinary proceedings against Stiger because of the motion for a TRO. See id.
Thus, Stiger has failed to allege facts showing that, but for a retaliatory motive,
he would not have been disciplined for possessing an altered razor blade. See id.
      Accordingly, the judgment is AFFIRMED.




                                         3